                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION


JONATHAN CHRISTOPHER BELL,

           Petitioner,

v.                                                       Case No. 3:16-cv-1084-J-32JRK

SECRETARY, FLORIDA
DEPARTMENT OF CORRECTIONS,
et. al.,

        Respondents.
________________________________

                                         ORDER
I.     Status

       Petitioner, Jonathan Christopher Bell, an inmate of the Florida penal system,

initiated this case by filing a pro se Petition Under 28 U.S.C. § 2254 for Writ of Habeas

Corpus by a Person in State Custody. See Doc. 1 (Petition). Petitioner challenges a

state court (Duval County, Florida) judgment of conviction for armed burglary and

resisting an officer without violence. Doc. 1 at 1. He is currently serving a twenty-five-

year term of incarceration with a fifteen-year minimum mandatory as a Habitual

Violent Felony Offender. Respondents filed a Response (Doc. 16; Resp.)1 and Petitioner

declined to file a reply (Doc. 20). This case is ripe for review.




       1Respondents also filed exhibits. Docs. 16-1 to 16-4. The Court refers to the
exhibits as “Resp. Ex.”
II.   Governing Legal Principals

      A. Standard Under AEDPA

      The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) governs a

state prisoner’s federal habeas corpus petition. See Ledford v. Warden, Ga. Diagnostic

& Classification Prison, 818 F.3d 600, 642 (11th Cir. 2016), cert. denied, 137 S. Ct.

1432 (2017). “‘The purpose of AEDPA is to ensure that federal habeas relief functions

as a guard against extreme malfunctions in the state criminal justice systems, and not

as a means of error correction.’” Id. (quoting Greene v. Fisher, 565 U.S. 34, 38 (2011)).

      The first task of the federal habeas court is to identify the last state court

decision, if any, that adjudicated the petitioner’s claims on the merits. See Marshall v.

Sec’y Fla. Dep’t of Corr., 828 F.3d 1277, 1285 (11th Cir. 2016). The state court need

not issue an opinion explaining its rationale in order for the state court’s decision to

qualify as an adjudication on the merits. See Harrington v. Richter, 562 U.S. 86, 100

(2011). Where the state court’s adjudication on the merits is unaccompanied by an

explanation,

               the federal court should “look through” the unexplained
               decision to the last related state-court decision that does
               provide a relevant rationale. It should then presume that
               the unexplained decision adopted the same reasoning. But
               the State may rebut the presumption by showing that the
               unexplained affirmance relied or most likely did rely on
               different grounds than the lower state court’s decision, such
               as alternative grounds for affirmance that were briefed or
               argued to the state supreme court or obvious in the record
               it reviewed.

Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018).




                                            2
      When a state court has adjudicated a petitioner’s claims on the merits, a federal

court cannot grant habeas relief unless the state court’s adjudication of the claim was

“contrary to, or involved an unreasonable application of, clearly established Federal

law, as determined by the Supreme Court of the United States,” or “was based on an

unreasonable determination of the facts in light of the evidence presented in the State

court proceeding,” 28 U.S.C. § 2254(d)(1), (2). A state court’s factual findings are

“presumed to be correct” unless rebutted “by clear and convincing evidence.” Id. §

2254(e)(1).

              AEDPA “imposes a highly deferential standard for
              evaluating state court rulings” and “demands that state-
              court decisions be given the benefit of the doubt.” Renico v.
              Lett, 559 U.S. 766, 773 (2010) (internal quotation marks
              omitted). “A state court’s determination that a claim lacks
              merit precludes federal habeas relief so long as fairminded
              jurists could disagree on the correctness of the state court’s
              decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011)
              (internal quotation marks omitted). “It bears repeating that
              even a strong case for relief does not mean the state court’s
              contrary conclusion was unreasonable.” Id. [at 102] (citing
              Lockyer v. Andrade, 538 U.S. 63, 75 (2003)). The Supreme
              Court has repeatedly instructed lower federal courts that an
              unreasonable application of law requires more than mere
              error or even clear error. See, e.g., Mitchell v. Esparza, 540
              U.S. 12, 18 (2003); Lockyer, 538 U.S. at 75 (“The gloss of
              clear error fails to give proper deference to state courts by
              conflating error (even clear error) with unreasonableness.”);
              Williams v. Taylor, 529 U.S. 362, 410 (2000) (“[A]n
              unreasonable application of federal law is different from an
              incorrect application of federal law.”).

Bishop v. Warden, GDCP, 726 F.3d 1243, 1253-54 (11th Cir. 2013) (internal citations

modified).




                                            3
      B. Exhaustion and Procedural Default

      There are prerequisites to federal habeas review. Before bringing a § 2254

habeas action in federal court, a petitioner must exhaust all state court remedies that

are available for challenging his state conviction. See 28 U.S.C. § 2254(b)(1)(A). To

exhaust state remedies, the petitioner must “fairly present[]” every issue raised in his

federal petition to the state’s highest court, either on direct appeal or on collateral

review. Castille v. Peoples, 489 U.S. 346, 351 (1989) (emphasis omitted). Thus, to

properly exhaust a claim, “state prisoners must give the state courts one full

opportunity to resolve any constitutional issues by invoking one complete round of the

State’s established appellate review process.” O’Sullivan v. Boerckel, 526 U.S. 838, 845

(1999); see also Pope v. Rich, 358 F.3d 852, 854 (11th Cir. 2004) (noting “that Boerckel

applies to the state collateral review process as well as the direct appeal process.”).

      In addressing exhaustion, the United States Supreme Court explained:

             Before seeking a federal writ of habeas corpus, a state
             prisoner must exhaust available state remedies, 28 U.S.C. §
             2254(b)(1), thereby giving the State the “‘“opportunity to
             pass upon and correct” alleged violations of its prisoners’
             federal rights.’” Duncan v. Henry, 513 U.S. 364, 365, 115 S.
             Ct. 887, 130 L.Ed.2d 865 (1995) (per curiam) (quoting Picard
             v. Connor, 404 U.S. 270, 275, 92 S. Ct. 509, 30 L.Ed.2d 438
             (1971)). To provide the State with the necessary
             “opportunity,” the prisoner must “fairly present” his claim
             in each appropriate state court (including a state supreme
             court with powers of discretionary review), thereby alerting
             that court to the federal nature of the claim. Duncan, supra,
             at 365-366, 115 S. Ct. 887; O’Sullivan v. Boerckel, 526 U.S.
             838, 845, 119 S. Ct. 1728, 144 L.Ed.2d 1 (1999).

Baldwin v. Reese, 541 U.S. 27, 29 (2004).




                                            4
      A state prisoner’s failure to properly exhaust available state remedies results

in a procedural default which raises a potential bar to federal habeas review. The

United States Supreme Court has explained the doctrine of procedural default as

follows:

               Federal habeas courts reviewing the constitutionality of a
               state prisoner’s conviction and sentence are guided by rules
               designed to ensure that state-court judgments are accorded
               the finality and respect necessary to preserve the integrity
               of legal proceedings within our system of federalism. These
               rules include the doctrine of procedural default, under
               which a federal court will not review the merits of claims,
               including constitutional claims, that a state court declined
               to hear because the prisoner failed to abide by a state
               procedural rule. See, e.g., Coleman,[2] supra, at 747–748,
               111 S. Ct. 2546; Sykes,[3] supra, at 84–85, 97 S. Ct. 2497. A
               state court’s invocation of a procedural rule to deny a
               prisoner’s claims precludes federal review of the claims if,
               among other requisites, the state procedural rule is a
               nonfederal ground adequate to support the judgment and
               the rule is firmly established and consistently followed. See,
               e.g., Walker v. Martin, 562 U.S. --, --, 131 S. Ct. 1120, 1127–
               1128, 179 L.Ed.2d 62 (2011); Beard v. Kindler, 558 U.S. --, -
               -, 130 S. Ct. 612, 617–618, 175 L.Ed.2d 417 (2009). The
               doctrine barring procedurally defaulted claims from being
               heard is not without exceptions. A prisoner may obtain
               federal review of a defaulted claim by showing cause for the
               default and prejudice from a violation of federal law. See
               Coleman, 501 U.S., at 750, 111 S. Ct. 2546.

Martinez v. Ryan, 566 U.S. 1, 9-10 (2012). Thus, procedural defaults may be excused

under certain circumstances. Notwithstanding that a claim has been procedurally

defaulted, a federal court may still consider the claim if a state habeas petitioner can




      2    Coleman v. Thompson, 501 U.S. 722 (1991).

      3    Wainwright v. Sykes, 433 U.S. 72 (1977).

                                             5
show either (1) cause for and actual prejudice from the default; or (2) a fundamental

miscarriage of justice. Ward v. Hall, 592 F.3d 1144, 1157 (11th Cir. 2010). In order for

a petitioner to establish cause and prejudice,

               the procedural default “must result from some objective
               factor external to the defense that prevented [him] from
               raising the claim and which cannot be fairly attributable to
               his own conduct.” McCoy v. Newsome, 953 F.2d 1252, 1258
               (11th Cir. 1992) (quoting Carrier, 477 U.S. at 488, 106 S. Ct.
               2639).[4] Under the prejudice prong, [a petitioner] must
               show that “the errors at trial actually and substantially
               disadvantaged his defense so that he was denied
               fundamental fairness.” Id. at 1261 (quoting Carrier, 477
               U.S. at 494, 106 S. Ct. 2639).

Wright v. Hopper, 169 F.3d 695, 706 (11th Cir. 1999).

      In the absence of a showing of cause and prejudice, a petitioner may receive

consideration on the merits of a procedurally defaulted claim if the petitioner can

establish that a fundamental miscarriage of justice, the continued incarceration of one

who is actually innocent, otherwise would result. The Eleventh Circuit has explained:

               [I]f a petitioner cannot show cause and prejudice, there
               remains yet another avenue for him to receive consideration
               on the merits of his procedurally defaulted claim. “[I]n an
               extraordinary case, where a constitutional violation has
               probably resulted in the conviction of one who is actually
               innocent, a federal habeas court may grant the writ even in
               the absence of a showing of cause for the procedural
               default.” Carrier, 477 U.S. at 496, 106 S. Ct. at 2649. “This
               exception is exceedingly narrow in scope,” however, and
               requires proof of actual innocence, not just legal innocence.
               Johnson v. Alabama, 256 F.3d 1156, 1171 (11th Cir. 2001).




      4   Murray v. Carrier, 477 U.S. 478 (1986).

                                             6
Ward, 592 F.3d at 1157. “To meet this standard, a petitioner must ‘show that it is more

likely than not that no reasonable juror would have convicted him’ of the underlying

offense.” Johnson v. Alabama, 256 F.3d 1156, 1171 (11th Cir. 2001) (quoting Schlup v.

Delo, 513 U.S. 298, 327 (1995)). Additionally, “‘[t]o be credible,’ a claim of actual

innocence must be based on reliable evidence not presented at trial.” Calderon v.

Thompson, 523 U.S. 538, 559 (1998) (quoting Schlup, 513 U.S. at 324). With the rarity

of such evidence, in most cases, allegations of actual innocence are ultimately

summarily rejected. Schlup, 513 U.S. at 324.

      C. Ineffective Assistance of Counsel

      “The Sixth Amendment guarantees criminal defendants effective assistance of

counsel. That right is denied when a defense counsel’s performance falls below an

objective standard of reasonableness and thereby prejudices the defense.” Yarborough

v. Gentry, 540 U.S. 1, 5 (2003) (per curiam) (citing Wiggins v. Smith, 539 U.S. 510,

521 (2003), and Strickland v. Washington, 466 U.S. 668, 687 (1984)). To establish

ineffective assistance, a person must show that: (1) counsel’s performance was outside

the wide range of reasonable, professional assistance; and (2) counsel’s deficient

performance prejudiced the challenger in that there is a reasonable probability that

the outcome of the proceeding would have been different absent counsel’s deficient

performance. Strickland, 466 U.S. at 687.

      Notably, there is no “iron-clad rule requiring a court to tackle one prong of the

Strickland test before the other.” Ward v. Hall, 592 F.3d 1144, 1163 (11th Cir. 2010).

Since both prongs of the two-part Strickland test must be satisfied to show a Sixth



                                          7
Amendment violation, “a court need not address the performance prong if the

petitioner cannot meet the prejudice prong, and vice-versa.” Id. (citing Holladay v.

Haley, 209 F.3d 1243, 1248 (11th Cir. 2000)). As stated in Strickland: “If it is easier to

dispose of an ineffectiveness claim on the ground of lack of sufficient prejudice, which

we expect will often be so, that course should be followed.” 466 U.S. at 697.

      “The question is not whether a federal court believes the state court’s

determination under the Strickland standard was incorrect but whether that

determination was unreasonable - a substantially higher threshold.” Knowles v.

Mirzayance, 556 U.S. 111, 123 (2009) (quotation marks omitted). If there is “any

reasonable argument that counsel satisfied Strickland’s deferential standard,” then a

federal court may not disturb a state-court decision denying the claim. Richter, 562

U.S. at 105. As such, “[s]urmounting Strickland’s high bar is never an easy task.”

Padilla v. Kentucky, 559 U.S. 356, 371 (2010). “Reviewing courts apply a ‘strong

presumption’ that counsel’s representation was ‘within the wide range of reasonable

professional assistance.’” Daniel v. Comm’r, Ala. Dep’t of Corr., 822 F.3d 1248, 1262

(11th Cir. 2016) (quoting Strickland, 466 U.S. at 689). “When this presumption is

combined with § 2254(d), the result is double deference to the state court ruling on

counsel’s performance.” Id. (citing Richter, 562 U.S. at 105); see also Evans v. Sec’y,

Dep’t of Corr., 703 F.3d 1316, 1333-35 (11th Cir. 2013) (en banc) (Jordan, J.,

concurring); Rutherford v. Crosby, 385 F.3d 1300, 1309 (11th Cir. 2004).




                                            8
III.   Analysis

Grounds One through Fifteen5

       In Grounds One, Two, Three, Four, Five, Seven, Ten, and Eleven, Petitioner

asserts that trial counsel was ineffective for failing to object to various arguments that

the prosecutor made during his opening and closing arguments. He raised identical

claim in grounds one, two, three, four, five, seven, ten, and eleven of his amended

motion for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850.6

Resp. Ex. C1 at 133-35. The trial court addressed them collectively as follows:

                   In Grounds One, Two, Three, Four, Five, Seven, Ten,
             and Eleven, Defendant argues counsel rendered deficient
             performance for failing to object to several arguments the
             prosecutor made throughout the course of trial. This
             Court specifically addresses each issue herein.

                   As to the merits of the comments at issue, the
             proper method for reviewing the effect, and therefore, the
             prejudice of the prosecutor’s comments, is to place them
             in context. Rose v. State, 985 So. 2d 500, 508 (Fla. 2008);
             Ham v. State, 580 So. 2d 868 (Fla. 1991). Further,
             attorneys are allowed wide latitude to argue to the jury
             during closing argument. Breedlove v. State, 413 So. 2d
             1, 8 (Fla. 1982). Attorneys may also draw logical
             inferences and advance legitimate arguments in their
             closing statements. Thomas v. State, 748 So. 2d 970, 984
             (Fla. 1984). Therefore, when a defendant claims a
             prosecutor has made an improper comment during

       5 Respondents argue that Petitioner failed to exhaust Grounds One through
Fifteen because he did not present the federal constitutional nature of these claims in
state court. Resp. at 6-50. However, because Grounds One through Fifteen are
premised upon claims of ineffective assistance of counsel as set forth in Strickland,
and Petitioner raised these claims in his Rule 3.850 motion and appealed the denial
therefrom, the Court finds that Petitioner did exhaust Grounds One through Fifteen
in state court.
       6The trial court dismissed Petitioner’s initial Rule 3.850 motion and directed
Petitioner to file an amended motion. Resp. Ex. C1 at 131.

                                            9
             closing argument such that a new trial is required, the
             defendant must show

                    the comments must either deprive the
                    defendant of a fair and impartial trial,
                    materially contribute to the conviction, be so
                    harmful or fundamentally tainted as to
                    require a new trial, or be so inflammatory
                    that they might have influenced the jury to
                    reach a more severe verdict than that it
                    would have otherwise.

             Walls v. State, 926 So. 2d 1156, 1167 (Fla. 2006) (citing
             Spencer v. State, 645 So. 2d 377, 383 (Fla. 1994)).
             Ultimately, “trial counsel cannot be deemed ineffective
             for failing to object to arguments that are proper.” Rogers
             v. State, 957 So. 2d 539, 549 (Fla. 2007).

                   In the instant case, this Court finds the
             prosecutorial arguments at issue, taken as a whole and
             placed in context, were not improper, such to warrant
             objections from counsel. (Ex. F at 219-228, 416-34, 454 -
             69.) The comments argued to the jury the evidence and
             inferences made from the evidence. See id. The
             arguments summarized the evidence anticipated and
             presented during trial, and offered a conclusion, based on
             the evidence, that supported the State’s theory of the
             case. As such, counsel was not ineffective for failing to
             object to the prosecutorial comments. See Rogers, 957 So.
             2d at 549. Moreover, this Court finds it is not reasonably
             likely that, had counsel objected to the arguments at
             issue, the outcome of Defendant’s trial would have been
             different. Because Defendant has failed to establish the
             requirements of Strickland, Grounds One, Two, Three,
             Four, Five, Seven, Ten, and Eleven are denied . . . .

Resp. Ex. C1 at 258-59. The trial court then addressed each claim individually. Id. As

described below, the Court finds that the state court’s adjudication of these claims is

entitled to deference.




                                          10
      Ground One

      Petitioner alleges that trial counsel was ineffective for failing to object and move

for a mistrial when the state, during opening arguments, told the jury that Petitioner’s

co-defendant Donte Shoats was already convicted of the same charges for which

Petitioner was on trial. Doc. 1 at 4. He argues that this comment was prejudicial to

Petitioner because the state prosecuted Petitioner on a principal theory. Id.

      Petitioner raised this claim as claim one of his Rule 3.850 motion. Resp. Ex. C1

at 133-35. The trial court denied the claim, finding in relevant part:

                   First, Defendant argues counsel should have
             objected and/or moved for a mistrial when the State told
             the jurors during opening argument that Defendant’s co-
             defendant “was already convicted of the same charges in
             this case that the Defendant was on trial for.” The entire
             context of the argument in question follows, with the
             portion at issue emphasized:

                    Now, members of the jury, I also expect that
                    you may hear from Mr. Shoats. He may get
                    on the stand and testify before you today. I
                    want to make something clear right
                    now, he’s convicted of the same charge
                    as this defendant. He’s just as guilty as
                    this defendant. He is by no means a model
                    citizen of our society. He is a convicted felon.
                    He has a crime of dishonesty in his past.

                    I don’t really know what he’s going to tell you
                    about his involvement in the burglary.
                    Frankly I don’t really care because I do know
                    two things he will tell you is that on January
                    4th, 2011 he was with this defendant,
                    Jonathan Bell, and the other defendant,
                    Ernest Smith, the one who was in his boxer
                    shorts and socks. He will tell you those two -
                    and then all three of those individuals then
                    went into the back yard of that house. He


                                           11
                   will tell you those two things.

             (Ex. F at 226-27.)

                    Initially, this Court notes the two cases upon which
             Defendant seeks to rely, Thomas v. State, 202 So. 2d
             883, 884 (Fla. 3d DCA 1967), and Moore v. State, 186
             So. 2d 56 (Fla. 3d DCA 1966), were overruled by the
             Florida Supreme Court in Bell v. State, 965 So. 2d 48,
             56 (Fla. 2007). Furthermore, the trial record indicates
             Mr. Shoats testified as a State witness against
             Defendant during trial. (Ex. F at 286.) The
             prosecutor’s opening argument that Mr. Shoats had
             previously been convicted of the instant crime properly
             anticipated Mr. Shoats’s direct and cross-examination
             testimony, and reached to Mr. Shoats’s credibility or
             bias as a witness. See Bell, 965 So. 2d at 56 (citing §
             90.608, Fla. Stat. (1995)); Williamson v. State, 511 So.
             2d 289, 291 (Fla. 1997). Indeed, the prosecutor’s
             argument commented on evidence he anticipated the
             State would present during trial, and offered the
             jurors a suggestion as to how the jurors should weigh
             Mr. Shoats’s testimony. As such, this Court finds
             counsel did not render deficient performance for
             failing to object to a proper argument. See Rogers, 957
             So. 2d at 549. Accordingly, Ground One is denied.

Resp. Ex. C1 at 259-60. The First DCA per curiam affirmed the trial court’s denial

without a written opinion. Resp. Ex. C4.

      To the extent that the First DCA affirmed the trial court’s denial on the merits,7

the Court will address the claim in accordance with the deferential standard for

federal court review of state court adjudications. “Where, as here, the codefendant is

a witness at trial, subject to the rigors of cross-examination, disclosure of [a

codefendant’s guilt] to blunt the impact of attacks on [his] credibility serves a


      7 In looking through the appellate court’s affirmance to the circuit court’s
“relevant rationale,” the Court presumes that the appellate court “adopted the same
reasoning.” Wilson, 138 S. Ct. at 1194.

                                           12
legitimate purpose and is permissible.” U.S. v. Melton, 739 F.2d 576 (11th Cir. 1984)

(quoting U.S. v. Veltre, 591 F.2d 347, 3499 (5th Cir. 1979)).

      During opening statements, the prosecutor noted each witness the state

intended to present and summarized their respective testimony, including co-

defendant Shoats. Resp. Ex. B3 at 226.          In summarizing Shoats’ testimony, the

prosecutor stated that Shoats “was convicted of the same charge” as Petitioner. Id.

However, a review of Shoats’s trial court docket shows that while Shoats had been

charged with the armed burglary and resisting officer offenses at the same time as

Petitioner, Shoats had not yet been adjudicated guilty of the crimes at the time of

Petitioner’s trial. See State v. Shoats, 2011-CF-154-AXXX (Fla. 4th Cir. Ct.). Shoats

testified at Petitioner’s trial on October 20, 2011, and he entered pleas of guilty to the

crimes and was sentenced on November 1, 2012. Id.

      Nevertheless, while the prosecutor’s opening argument may have been a

misstatement, the prosecutor merely wanted to acknowledge that Shoats’ trial

testimony would show that he participated in the crimes, but that guilt or culpability

should not influence his credibility with the jury. Indeed, Shoats testified at trial that

he, along with Petitioner, burglarized a home and were subsequently charged with

armed burglary and resisting an officer without violence. Id. at 287-91. He further

testified that he had one prior felony conviction and a conviction for a crime of

dishonesty. Id. Thereafter, trial counsel was able to cross-examine Shoats at length.

Id. at 292-308.




                                           13
      Upon thorough review of the record and the applicable law, the Court concludes

that the state court’s decision to deny Petitioner’s claim was neither contrary to nor

an unreasonable application of Strickland, and it is not based on an unreasonable

determination of the facts in light of the evidence presented to the state court. See 28

U.S.C. § 2254(d). Applying AEDPA deference, the claims in Ground One are due to be

denied.

      Ground Two and Ground Eleven

      In Ground Two, Petitioner contends that trial counsel was ineffective for failing

to object when the prosecutor argued the principal theory to the jury and the trial

court instructed the jury on the principal theory. Doc. 1 at 6-7. In Ground Eleven,

Petitioner again asserts that counsel was ineffective for failing to object and move for

a mistrial when the state, during closing arguments, argued that Petitioner was guilty

under the principal theory, which led the jury to believe that it could find that

Petitioner actually possessed a firearm under the principal theory. See id. at 23.

      Petitioner raised these claims in grounds two and eleven of his Rule 3.850

motion. Resp. Ex. C1 at 137-38, 158-59. The trial court denied the claims, finding in

pertinent part:

                   In his second and eleventh grounds for relief,
             Defendant argues counsel should have objected and/or
             moved for a mistrial when the State argued the
             principal theory to jury. In support, Defendant
             contends the State did not charge him as a principal to
             the crime in the charging information, as it fails to cite
             section 777.011, Florida Statutes, even though the
             principal theory was an essential element. Thus, he
             contends, he was convicted of an uncharged offense,
             and counsel should have objected. In both Grounds,


                                          14
Defendant avers counsel failed to object/move for a
mistrial when the judge provided the jurors with
instruction on the principal theory.

       This Court finds Defendant is not entitled to
relief. Foremost, “[t]he purpose of an information is to
fairly apprise defendant of the offense with which he is
charged.” Leeman v. State, 357 So. 2d 703, 705 (Fla.
1978). Further, Florida law dictates the following with
respect to a charging information filed by the State:

      (o) Defects and Variances. No indictment
      or information, or any count thereof, shall be
      dismissed or judgment arrested, or new trial
      granted on account of any defect in the form
      of the indictment or information or of
      misjoinder of offenses or for any cause
      whatsoever, unless the court shall be of the
      opinion that the indictment or information is
      so vague, indistinct, and indefinite as to
      mislead the accused and embarrass him or
      her in the preparation of a defense or expose
      the accused after conviction or acquittal to
      substantial danger of a new prosecution for
      the same offense.

Fla. R. Crim. P. 3.140(0) (2010). See Baker v. State, 4 So.
3d 758, 760-61 (Fla. 1st DCA 2009) see also Miller v.
State, 42 So. 3d 204, 216-17 (Fla. 2010), reh’g denied
(Aug. 9, 2010), cert. denied, 131 S. Ct. 935 (2011); State
v. Taylor, 283 So. 2d 882, 885 (Fla. 4th DCA 1973).

      The charging information shows the State charged
Defendant with Armed Burglary. (Ex. G.) This Court
finds the face of the information shows it was not so
vague, indistinct, and indefinite, such that it misled
Defendant and embarrassed him in his trial preparation.
Therefore, an objection to the information would have
lacked merit.

      Further, Defendant was not convicted of an
uncharged crime. Despite Defendant’s contentions, the
principal theory is not an element of Armed Burglary. See
§ 810.02(2)(b), Florida Statutes (2010). Thus, the law did


                            15
             not require the State to allege the principal theory in the
             charging information. Therefore, because the information
             was not deficient, had counsel objected or moved for a
             mistrial based on the State arguing the principal theory
             during trial, or the jury receiving such instructions, such
             challenges would have been without merit and denied.
             Counsel was not ineffective for refraining from raising a
             non-meritorious objection or motion. See Willacy v. State,
             967 So. 2d 131, 140 (Fla. 2007) (citing Maxwell v.
             Wainwright, 490 So. 2d 927, 932 (Fla. 1986)) (stating
             “counsel is not ineffective for failing to make a futile
             objection”); Branch v. State, 952 So. 2d 470, 476 (Fla.
             2006) (holding counsel cannot be ineffective for failing
             to file motion which would have been properly denied).
             Ground Two and Ground Eleven are denied.

Resp. Ex. C1 at 260-62. The First DCA per curiam affirmed the trial court’s denial

without a written opinion. Resp. Ex. C4.

      To the extent that the First DCA affirmed the trial court’s denial on the merits,8

the Court will address the claim in accordance with the deferential standard for federal

court review of state court adjudications. In so far as Petitioner takes issue with the

reading of the principal theory generally, “[u]nlike state appellate courts, federal courts

on habeas review are constrained to determine only whether the challenged

instruction, viewed in the context of both the entire charge and the trial record, ‘so

infected the entire trial that the resulting conviction violate[d] due process.’” Jamerson

v. Sec’y for Dep’t of Corr., 410 F.3d 682, 688 (11th Cir. 2005) (quoting Estelle v.

McGuire, 502 U.S. 62, 72 (1991)). “If there is no basis in the record for the instruction

given, such error may raise a ‘substantial and ineradicable doubt as to whether the



      8 In looking through the appellate court’s affirmance to the circuit court’s
“relevant rationale,” the Court presumes that the appellate court “adopted the same
reasoning.” Wilson, 138 S. Ct. at 1194.

                                           16
jury was properly guided in its deliberations,’ and reversal may be required.”

Pesaplastic, C.A. v. Cincinnati Milacron Co., 750 F.2d 1516, 1525 (11th Cir. 1985)

(quoting McElroy v. Firestone Tire & Rubber Co., 894 F.2d 1504, 1509 (11th Cir. 1990)).

“Aiding and abetting need not be specifically alleged in the indictment; assuming the

evidence supports it, the accused can be convicted of aiding and abetting so long as the

jury is instructed on it.” United States v. Martin, 747 F.2d 1404, 1407 (11th Cir. 1984).

      Here, the victim’s neighbor, Ann Smith, testified that she was making lunch in

her kitchen when she looked out the window and saw three black males in their

twenties or thirties, wearing black shirts and caps, standing near the victim’s fence.

Resp. Ex. B3 at 236-40. She saw all three men jump the victim’s fence, rip the screen

off the back door, and enter the victim’s home. Id. at 240-42. She stated that the men

were inside the victim’s home for approximately three minutes when one of the men

exited and stood as an apparent lookout for the other two males. Id. at 243-44. Smith

called 911 and while she was on the phone, the three men ran out of the victim’s home

and across Smith’s yard. Id. A recording of Smith’s 911 call was played for the jury. Id.

at 247-55. Further, another one of the victim’s neighbors, Linda Varmecky, testified

that her surveillance cameras recorded the men crossing her yard. Id. at 275. The

surveillance video was played during co-defendant Shoats’ trial testimony and Shoats

identified Petitioner as one of the individuals depicted in the video footage. Id. at 290.

      Officer Charles Ray testified that he responded to the 911 call and as he was

entering the neighborhood, Richard Sonnenberg, another neighbor, flagged Officer Ray

down and advised that the three men were in his backyard. Id. at 282. Officer Ray got



                                           17
out of his vehicle and as soon as the three men saw him, they began to run. Id. at 325-

26. Officer Ray commanded that the men stop, but they refused. Id. at 326. Officer Ray

chased them into a muddy retention pond where he finally apprehended Petitioner. Id.

at 329.

      Officer Brian Myers testified that he when he arrived at the victim’s home, he

noticed damage to the victim’s back door. Id. at 312. Officer Myers saw a firearm lying

on the ground of the victim’s sunroom. Id. He also saw a second firearm leaning against

the privacy fence dividing the victim and Smith’s backyards. Id. at 312-15. The victim,

George Meyers, testified that he was out of town at the time of the burglary and no one

had permission to enter his home while he was gone. Id. at 264. The victim explained

that his back door was broken into, his firearm had been moved, and his personal items

had been ransacked. Id. at 266-69. The victim stated that his watch, class ring, and a

pocketknife were missing from his bedroom, and he stated that his ammunition was

found in the backyard. Id. at 266-71.

      Upon review of the record, this Court concludes that the state court’s

adjudication of this claim was not contrary to clearly established federal law, did not

involve an unreasonable application of clearly established federal law, and was not

based on an unreasonable determination of the facts in light of the evidence presented




                                         18
in the state court proceedings.9 There was sufficient evidence showing that Petitioner

participated in and assisted his co-defendants during the armed burglary. As such,

counsel was not deficient in failing to object to the use of the principal theory

instruction. Grounds Two and Eleven are due to be denied.

      Ground Three

      Petitioner maintains that trial counsel was ineffective for failing to object

and move for a mistrial when the prosecutor, during closing arguments, stated

that “what this case comes down to is whom was the jury going to believe,

Petitioner or the State’s witnesses in determining whether Petitioner was guilty

or not guilty.” Doc. 1 at 8.

      Petitioner raised this claim as ground three of his Rule 3.850 motion. Resp.

Ex. C1 at 139-40. The trial court denied the claim as follows:

                   Third, Defendant argues counsel should have
             objected when the State argued “what this case comes
             down to is whom was the jury going to believe.”
             Defendant contends the State’s argument improperly
             distorted the burden of proof. In support of his
             argument, Defendant cites Cole v. State, 866 So. 2d
             761 (Fla. 1st DCA 2004).

                   Here, this Court finds, placed in context, the
             instant argument was not improper, such to warrant
             an objection from counsel. Rather, placed in context,
             this argument was made during rebuttal argument,
             and demonstrates the prosecutor summarized the


      9 In Florida, possession of a firearm “at any time during the course of a criminal
endeavor” comports with the statutory requirements of armed burglary. Williams v.
State, 517 So. 2d 681, 682 (Fla. 1988); see also Jones v. State, 599 So. 2d 741 (Fla. 3d
DCA 1992) (affirming armed burglary conviction of defendant who was unarmed prior
to entering dwelling and took possession of the victim’s firearm for a brief time, with
intent to pawn firearm, but left the gun inside burglarized home).

                                          19
             evidence placed before the jurors. (Ex. F at 454-69.)
             The prosecutor’s argument was consistent with one
             theme: how the jurors should evaluate the evidence
             presented, by making credibility determinations.
             Therefore, counsel was not ineffective for failing to
             object to proper argument, especially since prosecutors
             are allowed wide latitude in making their closing
             arguments. Ground Three is denied.

Resp. Ex. C1 at 262. The First DCA per curiam affirmed the trial court’s denial without

a written opinion. Resp. Ex. C4.

      To the extent that the First DCA affirmed the trial court’s denial on the

merits,10 the Court will address the claim in accordance with the deferential standard

for federal court review of state court adjudications. A reviewing court must evaluate

an allegedly improper comment in the context of both the prosecutor’s entire closing

argument and the trial as a whole, because “[c]laims of prosecutorial misconduct are

fact-specific inquiries which must be conducted against the backdrop of the entire

record.” United States v. Hall, 47 F.3d 1091, 1098 (11th Cir.1995); accord United

States v. Young, 470 U.S. 1, 11 (1985) (“[A] criminal conviction is not to be lightly

overturned on the basis of a prosecutor’s comments standing alone, for the statements

or conduct must be viewed in context; only by doing so can it be determined whether

the prosecutor’s conduct affected the fairness of the trial.”). In context, the Court finds

that the prosecutor’s comments were not an improper shifting of the burden of proof,

but rather were a summary of the evidence given in rebuttal to Petitioner’s closing




      10 In looking through the appellate court’s affirmance to the circuit court’s
“relevant rationale,” the Court presumed that the appellate court “adopted the same
reasoning.” Wilson, 138 S. Ct. at 1194.

                                            20
argument. Resp. Ex. B4 at 456. Notably, the state presented an ample amount of

evidence that Petitioner participated in the armed burglary (Resp. Ex. B3 at 290) and

Petitioner wholly denied involvement during his trial testimony (Resp. Ex. B4 at 392-

93). As such, counsel was not deficient for failing to object.

      Accordingly, upon review of the record, this Court finds that the state court’s

adjudication of this claim was not contrary to clearly established federal law, did not

involve an unreasonable application of clearly established federal law, and was not

based on an unreasonable determination of the facts in light of the evidence presented

in the state court proceedings. Ground Three is due to be denied.

      Ground Four

      Petitioner asserts that trial counsel was ineffective for failing to object and

move for a mistrial when the state, during closing arguments, vouched for the

credibility of state witness Officer Ray. Doc. 1 at 9.

      Petitioner raised this claim as ground four of his Rule 3.850 motion. Resp. Ex.

C1 at 141. The trial court denied the claim as follows:

                   Fourth, Defendant avers counsel should have
             objected/moved for a mistrial when the State, in its
             closing argument, improperly vouched for the veracity
             of Officer Ray. Specifically, Defendant contends the
             State improperly argued “Officer Ray is still a Officer
             and that Officer Ray has no reason to lie, Officer Ray
             was just doing his job.” In the alternative, Defendant
             argues the effect of this argument, when viewed
             cumulatively with the argument the State made in
             Ground Three, constitutes harmful error.

                   The Fifth District Court of Appeal recently found
             counsel did not render ineffective assistance of counsel
             for failing to object to a prosecutor’s statement, made


                                            21
             during closing argument, that a version of events
             offered by police officers was “true and correct.” Moore
             v. State, 74 So. 3d 547, 550 (Fla. 5th DCA 2011). The
             court reasoned that because the prosecutor followed
             said statement by arguing it was [the] jury’s job to
             determine the facts, an objection to the prosecutor’s
             statement would not have warranted a mistrial. Id.

                   Here, placed in context, this Court finds the
             prosecutor’s argument was not improper. (Ex. F at 456-
             58, 463-67.) The prosecutor summarized the evidence
             placed before the jurors, including the testimony
             provided by Officer Ray, and drew logical inferences
             from said evidence. The prosecutor did not focus only
             on Officer Ray’s testimony through his argument. (Ex.
             F at 456-58, 463-67.) As such, this Court adopts its
             findings supra denying Ground Three, and adopts
             them herein. Ground Four is denied.

Resp. Ex. C1 at 292-63. The First DCA per curiam affirmed the trial court’s denial

without a written opinion. Resp. Ex. C4.

      To the extent that the First DCA affirmed the trial court’s denial on the

merits,11 the Court will address the claim in accordance with the deferential standard

for federal court review of state court adjudications. Again, in mentioning Officer Ray’s

testimony, the prosecutor was merely summarizing the evidence presented at trial.

Resp. Ex. B4 at 456-58. Notably, the prosecutor distinguished Officer Ray’s testimony

that Petitioner immediately began running when he commanded Petitioner to stop

(Resp. Ex. B3 at 330), and Petitioner’s trial testimony that Officer Ray never made

such demands or engaged in a foot chase that ended in a retention pond (id. at 396-




      11 In looking through the appellate court’s affirmance to the circuit court’s
“relevant rationale,” the Court presumes that the appellate court “adopted the same
reasoning.” Wilson, 138 S. Ct. at 1194.

                                           22
97). As such, upon review of the record, this Court concludes that the state court’s

adjudication of this claim was not contrary to clearly established federal law, did not

involve an unreasonable application of clearly established federal law, and was not

based on an unreasonable determination of the facts in light of the evidence presented

in the state court proceedings. Ground Four is due to be denied.

      Ground Five

      Petitioner argues that trial counsel was ineffective for failing to object and move

for a mistrial when the state, during closing arguments, commented on Petitioner’s

right to remain silent. Doc. 1 at 11.

      Petitioner raised this claim as ground five of his Rule 3.850 motion. Resp. Ex.

C1 at 143. The trial court denied the claim, reasoning in relevant part:

                   In his fifth argument, Defendant asserts counsel
             should have objected/moved for a mistrial when the
             State commented on his right to remain silent when an
             officer encountered him after the crime occurred and
             Defendant said nothing to the officer. Defendant
             argues harmful error occurred through the State’s
             argument because “[t]he State’s evidence of the
             Defendant’s case is far from conclusive. Where the
             State had no physical evidence placing the Defendant
             at the scene of the crime and as a participant in the
             events.”

                   To the extent Defendant seeks to challenge the
             sufficiency of the evidence presented against him to
             prove he committed Armed Burglary, couched in terms
             of ineffective assistance of counsel for refraining from
             objecting to the argument discussed, such a claim is
             procedurally barred. See Johnson v. State, 985 So. 2d
             1215, 1215 (Fla. 1st DCA 2008) (finding claim alleging
             “insufficiency of the evidence to prove escape . . . [is] not
             cognizable in a collateral postconviction motion”); Betts
             v. State, 792 So. 2d 589, 590 (Fla. 1st DCA 2001) (citing


                                          23
Jackson v. State, 640 So. 2d 1173 (Fla. 2d DCA 1994)
(stating, with respect to defendant’s postconviction
challenge to factual basis and sufficiency of evidence
presented against him, “such claims cannot be raised in
a Rule 3.850 motion”)); Jackson v. State, 640 So. 2d 1173,
1174 (Fla. 2d DCA 1994) (citing Morris v. State, 422 So.
2d 338 (Fla. 3d DCA 1982) (holding “it is well-settled that
insufficiency of the evidence cannot be raised under rule
3.850, especially when a direct appeal has been taken”)).
Indeed, Defendant appears to disagree with the
prosecutor’s comments because he takes issue with the
State’s theory of the case and the evidence the State
presented against him in support of its theory.

      Assuming arguendo Defendant’s argument was not
procedurally barred, it still fails. Placed in context, the
argument sought to summarize for the jurors the
meaning of the term “reasonable doubt.” The entire
argument follows, with the portion with which Defendant
takes issue highlighted:

      Reasonable doubt, it’s not a mere possible,
      speculative, imaginary or forced doubt. Such
      a doubt must not influence you to return a
      verdict of not guilty. If you have an abiding
      conviction of guilt, members of the jury, you
      would have to force yourself to believe that
      there was another man in all black running
      around with them who happened to not get
      caught with all the canine and all the police
      present in that area, with the air units and
      everything, and they were there for a good
      three hours. You would have to believe that
      there was another person that just happened
      to get away.

      And this defendant per what he said, he said
      he wasn’t even there. He wasn’t even behind
      the house. He said that he’s just walking
      around the neighborhood and the officer came
      up to him. He didn’t admit anything. He
      didn’t say that, oh, yeah, I did run across
      the woods. I did hide in the ditch. I did go
      in the mud and the swamp.


                            24
                    As Officer Ray testified he said he wasn’t
                    even there. That makes no sense, members
                    of the jury, none at all, and I would say you
                    should [not] believe that because you would
                    have to force yourself to believe his story
                    over Officer Ray’s testimony.

             (Ex. F at 466-67.) Placed in context, this Court finds the
             prosecutor’s highlighted comment would not have been
             viewed by [the] jury as a comment on defendant’s right to
             remain silent. Specifically, the prosecutor went on to
             argue what Defendant did say and how Defendant did
             not remain silent. Moore v. State, 74 So. 3d 547, 550 (Fla.
             5th DCA 2011) (finding because prosecutorial comment,
             placed in context, would not have been viewed by jury as
             comment on defendant’s right to remain silent, counsel
             was not ineffective for failing to object to comment); see
             also Green v. State, 27 So. 3d 731, 736-37 (Fla. 2d DCA
             2010) (finding improper prosecutor’s argument telling
             jurors defendant exercised right to remain silent prior to
             and after arrest). Ground [Five] is denied.

Resp. Ex. C1 at 263-65. The First DCA per curiam affirmed the trial court’s denial

without a written opinion. Resp. Ex. C4.

      To the extent that the First DCA affirmed the trial court’s denial on the

merits,12 the Court will address the claim in accordance with the deferential standard

for federal court review of state court adjudications. This argument, taken in its proper

context, was not an impermissible comment on Petitioner’s right to remain silent. See

United States v. Blankenship, 382 F.3d 1110, 1128 (11th Cir. 2004) (a prosecutor’s

statement violates a defendant’s right to remain silent if it was “manifestly intended




      12 In looking through the appellate court’s affirmance to the circuit court’s
“relevant rationale,” the Court presumes that the appellate court “adopted the same
reasoning.” Wilson, 138 S. Ct. at 1194.

                                           25
to be a comment on the defendant’s failure to testify” or was “of such a character that

a jury would naturally and necessarily take it to be a comment” on the defendant’s

failure to testify). Instead, the prosecutor was again comparing Petitioner’s trial

testimony to Officer Ray’s testimony. Reasonable competent counsel could have

concluded that objecting to the comment would have been futile. Thus, upon review of

the record, this Court concludes that the state court’s adjudication of this claim was

not contrary to clearly established federal law, did not involve an unreasonable

application of clearly established federal law, and was not based on an unreasonable

determination of the facts in light of the evidence presented in the state court

proceedings. Ground Five is due to be denied.

      Ground Seven

      Petitioner claims that trial counsel was ineffective for failing to object/move for

a mistrial when the state made comments shifting the burden of proof during closing

arguments. Doc. 1 at 16. He argues that the state improperly indicated that the jury

could reach its verdict by “guess work” or “assumption.” Id.

      Petitioner raised this allegation in ground seven of his Rule 3.850 motion. Resp.

Ex. C1 at 149. The trial court denied the claim as follows:

                    In his seventh argument, Defendant avers counsel
             should have objected/moved for a mistrial when the State
             misled the jurors by distorting the burden of proof during
             its closing argument. Specifically, Defendant takes issue
             with the State’s argument analogizing reasonable doubt
             with a jigsaw puzzle which, Defendant alleges, indicated
             the jurors may resort to “guess work or assumption” in
             reaching their verdict.




                                          26
      The argument with which Defendant takes issue,
placed in context, follows:

      The state does have a high – a burden of
      proving every element beyond a reasonable
      doubt and you are instructed to rely upon
      your common sense in deciding whether the
      defendant is guilty or not guilty, whether his
      story holds water or whether the evidence
      proves beyond a reasonable doubt he is, in
      fact, guilty, and reasonable doubt is not 100
      percent certainty. It’s not proof beyond all
      possible doubt. It’s proof beyond a
      reasonable doubt.

      And in jury selection the example was given
      of anybody who has done a jigsaw puzzle as
      a child that you can complete part of the
      puzzle, see what the image is and know
      what it is without seeing all the pieces,
      so again if you have a question about a
      piece of evidence and it doesn’t go to the
      elements [it] shouldn’t influence you to
      return a verdict of not guilty.

      Ladies and gentlemen, the state appreciates
      your time and again we ask that you rely
      upon your common sense, that your verdict
      not be based on bias, prejudice, or sympathy.
      It’s perfectly natural for a juror to feel bad
      for the position the defendant is in. However,
      it is not the role of juror to decide what a
      sentence is going to be, to feel bad for a
      defendant, simply to look at the evidence,
      apply your common sense and come up with
      a just verdict and the state trusts that you
      will, that the defendant is guilty of both
      armed burglary as well as resisting an
      officer without violence.

(Ex. F at 432-34) (emphasis added). This Court finds
that, with the instant argument, the State explained the
concept of reasonable doubt to the jurors. This argument
was not improper. Therefore, counsel was not ineffective


                           27
             for refraining from objecting to it. Ground Seven is
             denied.

Resp. Ex. C1 at 265-66. The First DCA per curiam affirmed the trial court’s denial

without a written opinion. Resp. Ex. C4.

      To the extent that the First DCA affirmed the trial court’s denial on the

merits,13 the Court will address the claim in accordance with the deferential standard

for federal court review of state court adjudications. In doing so, and viewing the

prosecutor’s argument in context, the Court does not find that this statement

improperly shifted the burden of proof. As such, the state court’s adjudication denying

relief is neither contrary to nor an unreasonable application of Strickland because

Petitioner cannot demonstrate deficient performance or prejudice from counsel’s

failure to object. Also, the state court’s adjudication was not based on an unreasonable

determination of the facts in light of the evidence presented in the state court

proceedings. The claim in Ground Seven is due to be denied.

      Ground Ten

      Petitioner asserts that trial counsel was ineffective for failing to object/move for

a mistrial when the prosecutor, during closing arguments, improperly stated that “one

of the defendants in this case was in possession of a firearm, and that therefore

constitutes the armed burglary, and that therefore the defendants all are guilty of

armed burglary.” Doc. 1 at 21. According to Petitioner, this statement presented facts




      13 In looking through the appellate court’s affirmance to the circuit court’s
“relevant rationale,” the Court presumed that the appellate court “adopted the same
reasoning.” Wilson, 138 S. Ct. at 1194.

                                           28
not in evidence. Petitioner also alleges that the DNA expert Jeannelyn Adona’s opinion

testimony that a lack of DNA evidence does not mean that the suspects in this case

did not possess the subject firearms bolstered the state’s improper comments. Id.

      Petitioner raised this claim as ground ten of his Rule 3.850 motion. Resp. Ex.

C1 at 155-57. The trial court summarily denied the claim as follows:

                   Tenth, Defendant argues counsel should have
             objected/moved for a mistrial when the State commented
             on facts not in evidence. Similarly, Defendant avers
             counsel should have objected/moved for a mistrial when
             State witness Ms. Jeannelyn Adona’s opinion “bolstered”
             the State’s improper commentary on facts not in evidence,
             which resulted in a discovery violation. Defendant argues
             the cumulative effect of counsel’s errors in this argument
             and eleven of his other arguments amounted to harmful
             error that deprived him of a fair trial.

                   As to Defendant’s first allegation that the State
             argued facts [not] in evidence, this Court finds this
             allegation to be without merit. Pursuant to prevailing
             Florida case law, prosecutors are permitted to draw
             logical inferences from the evidence presented. The
             prosecutor in the instant case, with the instant argument
             at issue, argued within said parameters. (Ex. F at 421-
             26.) This Court finds that, placed in context, the
             prosecutor properly summarized the evidence provided
             by Ms. Adona, and offered a logical conclusion based on
             the evidence. (Ex. F at 421-26.) Therefore, had counsel
             objected to this argument, such an objection would have
             been without merit and denied.

                    As to Defendant’s latter argument regarding Ms.
             Adona’s testimony, this Court also finds this argument
             fails. The State disclosed Ms. Adona as a State witness
             through its First Supplemental Discovery Exhibit, filed
             May 13, 2011. (Ex. H.) As such, this Court finds, the State
             did not commit a discovery violation.

                  As for Defendant’s argument that Ms. Adona
             improperly bolstered the State’s comments, this Court


                                         29
             finds Ms. Adona properly offered her opinion as an expert
             DNA [analyst]. At the time of her trial testimony, Ms.
             Adona had qualified to testify about a certain type of
             DNA test, STR DNA testing, approximately seven times
             in Florida courts. (Ex. F at 359-61.) Ms. Adona conducted
             STR DNA testing in Defendant’s case, specifically of a
             handgun and a handgun magazine found at the crime
             scene, both of which she swabbed for DNA. (Ex. F at 361-
             64.) Ms. Adona received complete DNA profiles from
             Defendant and his two co-defendants, which she
             compared to her analysis of the handgun swabs and
             magazine swabs. (Ex. F at 364.) She testified she was
             able to exclude the defendants as being contributors to
             the DNA swab obtained from the handgun. (Ex. F at 365.)
             However, Ms. Adona testified, this does not mean
             Defendant or the other co-defendants did not handle or
             touch the handgun. (Ex. F at 366.) Specifically, Ms.
             Adona explained that a person may touch an item
             without leaving DNA on it. (Ex. F at 366.) As such, the
             fact that Ms. Adona’s opinion supported the State’s
             argument does not make her opinion improper. Therefore,
             had counsel objected to the State’s argument summarizing
             Ms. Adona’s testimony, such an objection would have been
             non-meritorious and denied. Ground Ten is denied.

Resp. Ex. C1 at 266-67. The First DCA per curiam affirmed the trial court’s denial

without a written opinion. Resp. Ex. C4. To the extent that the First DCA affirmed

the trial court’s denial on the merits,14 the Court will address the claim in accordance

with the deferential standard for federal court review of state court adjudications.

      Evidence supported the state’s position that the victim’s firearm was moved

during the burglary, and vicarious possession through his co-defendants is sufficient

to sustain Petitioner’s conviction for armed burglary. As such, upon thorough review




      14 In looking through the appellate court’s affirmance to the circuit court’s
“relevant rationale,” the Court presumes that the appellate court “adopted the same
reasoning.” Wilson, 138 S. Ct. at 1194.

                                          30
of the record and the applicable law, the Court concludes that the state court’s decision

is neither contrary to nor an unreasonable application of Strickland, and is not based

on an unreasonable determination of the facts in light of the evidence presented to the

state court. See 28 U.S.C. § 2254(d). Ground Ten is due to be denied.

Remaining Grounds for Relief

      Ground Six

      Petitioner alleges that trial counsel was ineffective for failing to object/move for

a mistrial after the victim, George Meyers, gave expert opinion testimony despite the

state failing to list the victim as an expert. Doc. 1 at 13. He further argues that counsel

should have objected when the state improperly alluded to the victim’s improper

opinion testimony during jury selection.

      Petitioner raised this claim as ground six of his Rule 3.850 motion. Resp. Ex.

C1 at 146-48. The trial court denied the claim in pertinent part:

                   Sixth, Defendant argues counsel was ineffective for
             failing to object/move for a mistrial when a State witness,
             Mr. George Meyers, improperly gave his opinion.
             Specifically, Defendant argues Mr. Meyers’s testimony
             describing what tool caused the damage to his home after
             it was burglarized, i.e., a [crow] bar, constituted improper
             expert testimony. (Ex. F at 267.) Defendant contends the
             State never listed Mr. Meyers as an expert, but only as a
             Category A witness, which amounted to a discovery
             violation, and counsel should have objected.

                    The Florida Evidence Code provides that:

                    If a witness is not testifying as an expert, the
                    witness’s testimony about what he or she
                    perceived may be in the form of inference
                    and opinion when:



                                            31
                  (1)   The witness cannot readily, and
                  with equal accuracy and adequacy,
                  communicate what he or she has perceived
                  to the trier of fact without testifying in
                  terms of inferences or opinions and the
                  witness’s use of inferences or opinions will
                  not mislead the trier of fact to the
                  prejudice of the objecting party; and

                  (2)   The opinions and inferences do not
                  require a special knowledge, skill,
                  experience, or training.

            § 90.701, Fla. Stat. (2010). See Alvarez v. State, 147 So.
            3d 537, 542 (Fla. 4th DCA 2014) (citation omitted)
            (holding “[a]cceptable lay opinion testimony typically
            involves matters such as distance, time, size, weight,
            form and identity” . . . “Opinion testimony of a lay
            witness is only permitted if it is based on what the
            witness has personally perceived”); see also Wade v.
            State, 156 So. 3d 1004, 1023-24 (Fla. 2014) (detective’s
            identification of duct tape, after detective observed it, not
            improper opinion testimony because “[t]he observation . .
            . is within the knowledge of an average person”).

                  Here, this Court notes the State, in its Discovery
            Exhibit and Demand for Reciprocal Discovery filed February
            16, 2011, listed George Henry Meyers as a Category A
            witness. (Ex. I.) However, pursuant to the above authority,
            the State was not required to list Mr. Meyers as an expert
            witness. The context in which Mr. Meyers testified shows
            he gave a lay opinion as to the damage he personally
            perceived to the sliding door at his home; Mr. Meyers’s
            testimony was based on his personal observations. (Ex. F
            at 262-68.) His opinion did not require a special
            knowledge, skill, experience, or training. Because Mr.
            Meyers did not offer expert opinion testimony, had
            counsel made an objection on that basis, the objection
            would have lacked merit and been denied. Because
            Defendant has failed to establish counsel rendered
            deficient performance, Ground Six is denied.

Resp. Ex. C1 at 268-69. The First DCA per curiam affirmed the trial court’s denial



                                         32
without a written opinion. Resp. Ex. C4.

      To the extent that the First DCA affirmed the trial court’s denial on the

merits,15 the Court will address the claim in accordance with the deferential standard

for federal court review of state court adjudications. Here, Petitioner challenges the

victim’s testimony about the damage to his sliding door. See Resp. Ex. B3 at 267. He

explained that the door had been pried with considerable force and the track was bent

down. Id. Such testimony did not amount to an expert opinion. Likewise, the state

properly explained during jury selection that a burglary occurs if an individual breaks

into a dwelling with an intent to commit a crime even if no items are stolen. Id. at 182.

Nevertheless, in this case, Petitioner and his co-defendants did steal personal items

from the victim. Thus, upon thorough review of the record and the applicable law, the

Court concludes that the state court’s decision to deny Petitioner’s claims is neither

contrary to nor an unreasonable application of Strickland, and it is not based on an

unreasonable determination of the facts in light of the evidence presented to the state

court. See 28 U.S.C. § 2254(d). Ground Six is denied.

      Ground Eight

      Petitioner asserts that trial counsel was ineffective for failing to object/move for

a mistrial after Officer Myers gave expert opinion testimony regarding the physical

appearance of the victim’s home and the location of the firearm. Doc. 1 at 17. According

to Petitioner, the state failed to list Officer Myers as an expert witness, resulting in a



      15 In looking through the appellate court’s affirmance to the circuit court’s
“relevant rationale,” the Court presumes that the appellate court “adopted the same
reasoning.” Wilson, 138 S. Ct. at 1194.

                                           33
discovery violation.

      Petitioner raised this claim as ground eight of his Rule 3.850 motion. Resp. Ex.

C1 at 150-52. The trial court denied the claim as follows:

                    Eighth, Defendant contends counsel was ineffective
             for failing to object/move for a mistrial when Officer Brian
             Myers offered his opinion that, when he walked through
             the crime scene, he observed a firearm that appeared to
             have been dropped or misplaced. Defendant also argues
             Officer Myers improperly provided an expert opinion that
             no DNA or fingerprint evidence was obtained in the
             instant case. Defendant argues because the State did not
             list Officer Myers as an expert, but as a Category A
             witness, the State committed a discovery violation.
             Defendant also avers counsel should have objected when
             Officer Myers offered this opinion because he did not offer
             such an opinion during his deposition.

                   Here, this Court notes the State, in its Discovery
             Exhibit and Demand for Reciprocal Discovery filed
             February 16, 2011, listed B.A. Myers, Jacksonville
             Sheriff’s Office, as a Category A witness. (Ex. I.)
             However, as demonstrated from the face of the record and
             pursuant to the above case law denying Ground Six,
             Ground Eight is similarly denied. (Ex. F at 310-12.)
             Officer Myers testified as a lay witness about his personal
             observation of the firearm, not as an expert. Indeed, his
             opinion did not require a special knowledge, skill,
             experience, or training. Despite Defendant’s contentions,
             Officer Myers did not testify as an expert about DNA or
             fingerprint evidence found at the crime scene. (Ex. F at
             309-22.)

                   As to Defendant’s argument alleging counsel
             should have objected when Officer Myers testified about
             his observation of the firearm, in that the Officer did not
             offer this testimony during his deposition, Defendant
             cannot show he suffered prejudice in this respect. The
             record shows Officer Myers also testified about a
             different, second firearm he observed at the crime scene.
             (Ex. F at 313-14.) Therefore, because the jurors heard
             evidence about another firearm, sufficient to establish


                                          34
             the crime of Armed Burglary, this Court finds the outcome
             of Defendant’s trial would not have been different had
             counsel objected as suggested by Defendant. Because
             Defendant cannot fulfill his Strickland burdens, Ground
             Eight is denied in its entirety.

Resp. Ex. C1 at 269-70. The First DCA per curiam affirmed the trial court’s denial

without a written opinion. Resp. Ex. C4.

       To the extent that the First DCA affirmed the trial court’s denial on the

merits,16 the Court will address the claim in accordance with the deferential standard

for federal court review of state court adjudications. Officer Myers’ testimony that the

victim’s home looked ransacked and there was a firearm that appeared to be dropped

or misplaced in the victim’s home was merely his personal observation of the home.

Resp. Ex. B3 at 312. Nevertheless, even assuming this testimony was improper, the

victim also testified that his firearm had been moved and thrown on the floor. As such,

if Officer Myers’ testimony had been omitted, the jury would have still been presented

with evidence that Petitioner and/or the co-defendants were in possession of the

victim’s firearm during the burglary. Further, Officer Myers also testified that he

observed a second firearm in the victim’s backyard. Id. at 313. Petitioner cannot show

that but for this challenged testimony, the outcome of the trial would have been

different.

       Upon thorough review of the record and the applicable law, the Court concludes

that the state court’s decision to deny Petitioner’s claims is neither contrary to nor an



       16In looking through the appellate court’s affirmance to the circuit court’s
“relevant rationale,” the Court presumes that the appellate court “adopted the same
reasoning.” Wilson, 138 S. Ct. at 1194.

                                           35
unreasonable application of Strickland, and it is not based on an unreasonable

determination of the facts in light of the evidence presented to the state court. See 28

U.S.C. § 2254(d). Ground Eight is denied.

      Ground Nine

      Petitioner argues that trial counsel was ineffective for failing to depose

Officer Ray prior to trial and failing to move for a mistrial when Officer Ray

testified without being previously deposed. Doc. 1 at 19. According to Petitioner,

the state’s presentation of Officer Ray’s testimony was a discovery violation.

      Petitioner raised this issue as ground nine of his Rule 3.850 motion. Resp.

Ex. C1 at 153-54. The trial court denied this claim, finding in relevant part:

                   In his ninth ground for relief, Defendant alleges
             counsel failed to depose Officer C.C. Ray prior to trial.
             Thus, Defendant argues, counsel should have
             objected/moved for a new trial when the State committed
             a discovery violation by presenting Officer Ray as a
             witness during trial. Defendant contends this failure by
             counsel, coupled with counsel’s actions in Grounds Three
             and Four, demonstrate harmful error occurred, which
             deprived him of his due process rights.

                   The record shows the State, in its Discovery Exhibit
             and Demand for Reciprocal Discovery filed February 16,
             2011, listed C.C. Ray, Jacksonville Sheriff’s Office, as a
             Category A witness. (Ex. I.) Because the State properly
             placed counsel on notice that Officer Ray would
             potentially testify as a witness during trial, the State did
             not commit a discovery violation. Therefore, had counsel
             objected when Officer Ray testified, on grounds of a
             discovery violation, such an objection would have been
             unfounded, meritless, and been denied.

                  To the extent Defendant argues counsel failed to
             depose Officer Ray prior to trial, this Court finds
             Defendant’s argument is refuted by the record. On June


                                          36
              28, 2011, counsel filed a Notice of Taking Deposition of
              Officer C.C. Ray. (Ex. J.) On June 29, 2011, counsel filed
              a Return of Service for Officer Ray’s Subpoena for
              Deposition. (Ex. K.) The Clerk’s Online Docket contains
              no indication that counsel failed to follow through with
              his notice of deposing Officer Ray. (Ex. L.)

                    Assuming arguendo counsel did not depose Officer
              Ray, this Court finds Defendant has failed to establish he
              suffered prejudice in this respect. Counsel conducted a
              meaningful cross-examination of Officer Ray during
              trial. (Ex. F at 322, 331-33.) Defendant cannot
              demonstrate he suffered prejudice in this respect, such
              that the outcome of his trial would have been different
              had counsel deposed Officer Ray. Accordingly, Ground
              Nine is denied.

Resp. Ex. C1 at 270-71. The First DCA per curiam affirmed the trial court’s denial

without a written opinion. Resp. Ex. C4.

       To the extent that the First DCA affirmed the trial court’s denial on the

merits,17 the Court will address the claim in accordance with the deferential standard

for federal court review of state court adjudications. As the trial court pointed out, trial

counsel effectively cross-examined Officer Ray regarding his limited interaction with

Petitioner at the time of the arrest. Resp. Ex. B3 at 331-33. Officer Ray’s testimony

was primarily introduced to prove the charge of resisting arrest, and Petitioner’s own

trial testimony that he never ran from Officer Ray sufficiently challenged such.

Therefore, upon thorough review of the record and the applicable law, the Court

concludes that the state court’s decision to deny Petitioner’s claims is neither contrary




       17In looking through the appellate court’s affirmance to the circuit court’s
“relevant rationale,” the Court presumed that the appellate court “adopted the same
reasoning.” Wilson, 138 S. Ct. at 1194.

                                            37
to nor an unreasonable application of Strickland, and it is not based on an

unreasonable determination of the facts in light of the evidence presented to the state

court. See 28 U.S.C. § 2254(d). Ground Nine is denied.

        Ground Twelve

        Petitioner contends that trial counsel was ineffective for failing to object/move

for a mistrial when the state knowingly presented false testimony from Shoats. Doc. 1

at 24-25. In support of this argument, Petitioner claims that Shoats testified at trial

that during the burglary, he stayed outside as a lookout while Petitioner and co-

defendant Ernest Smith went into the victim’s home. Petitioner asserts, however, that

Ann Smith testified at trial that she saw all three of the suspects enter the victim’s

home.

        Petitioner raised this claim as ground twelve of his Rule 3.850 motion. Resp.

Ex. C1 at 160-62. The trial court denied the claim, finding in pertinent part:

                 In his twelfth argument, Defendant contends the State
                 knowingly used the false, perjured testimony of co-
                 defendant Donte Shoats. Defendant argues Mr. Shoats’s
                 testimony conflicted with Ms. Ann Smith’s testimony,
                 and therefore counsel should have objected because the
                 State knowingly presented false, perjured testimony
                 through Mr. Shoats. This Court construes this claim as
                 alleging a Giglio[18] violation.

                      To establish a Giglio violation, a defendant must
                 show: (1) the testimony given was false; (2) the
                 prosecutor knew the testimony was false; and (3) the
                 statement was material. Guzman v. State, 868 So. 2d
                 498, 505 (Fla. 2003) (citing Ventura v. State, 794 So.
                 2d 553, 564-65 (Fla. 2001)). See Walton v. State, 3 So.
                 3d 1000, 1001 (Fla. 2009) (affirming trial court’s denial of


        18   Giglio v. United States, 405 U.S. 150 (1972).

                                              38
             Giglio claim where “there is no reasonable possibility
             that it could have affected the jury’s verdict or
             recommendation of a death sentence”).

                   This Court finds Defendant has failed to fulfill the
             three requirements of establishing a Giglio violation. He
             has failed to establish the first prong, that the
             testimony given was false. The fact that Mr. Shoats’s
             testimony conflicted with that of an eyewitness to the
             burglary, Ms. Ann Smith, does not render Mr. Shoats’s
             testimony false and perjured. (Ex. F at 234-62, 286-
             309.) Indeed, Defendant has presented a purely
             speculative claim that because Mr. Shoats’s testimony
             contradicted with that of Ms. Smith, Mr. Shoats’s
             testimony was perjured and the State knowingly
             presented such testimony. Postconviction relief is not
             warranted based on “mere speculation.” Crain v. State,
             78 So. 3d 1025, 1038 (Fla. 2011). See Davis v. State,
             736 So. 2d 1156, 1159 (Fla. 1999) (holding defendant
             cannot prevail in postconviction context on basis of
             “tenuous speculation”); Brown v. State, 827 So. 2d 1054,
             1056 (Fla. 2d DCA 2002) (stating, in postconviction text,
             defendant may not prevail on “speculative, attenuated,
             and too fanciful” reasoning). Ground Twelve is denied.

Resp. Ex. C1 at 271-72. The First DCA per curiam affirmed the trial court’s denial

without a written opinion. Resp. Ex. C4.

      To the extent that the First DCA affirmed the trial court’s denial on the

merits,19 the Court will address the claim in accordance with the deferential standard

for federal court review of state court adjudications. Shoats’ testimony does not

amount to a Giglio violation. Further, trial counsel adequately cross-examined Ann

Smith and Shoats about whether Shoats entered the house and highlighted the




      19 In looking through the appellate court’s affirmance to the circuit court’s
“relevant rationale,” the Court presumed that the appellate court “adopted the same
reasoning.” Wilson, 138 S. Ct. at 1194.

                                           39
discrepancies in their testimony. Resp. Ex. B3 at 261, 303-05. Upon thorough review

of the record and the applicable law, the Court concludes that the state court’s decision

to deny Petitioner’s claims is neither contrary to nor an unreasonable application of

Strickland, and it is not based on an unreasonable determination of the facts in light

of the evidence presented to the state court. See 28 U.S.C. § 2254(d). Accordingly,

Ground Twelve is denied.

      Ground Thirteen

      Petitioner claims that trial counsel was ineffective for failing to object/move

to suppress/move for a mistrial when Officer Myers, during his trial testimony,

misidentified the clothes that Petitioner was allegedly wearing at the time of the

crimes. Doc. 1 at 26-27.

      Petitioner raised this claim as ground thirteen of his Rule 3.850 motion.

Resp. Ex. C1 at 162-63. The trial court denied that claim as follows:

                   In his thirteenth ground for relief, Defendant
             alleges counsel should have objected/moved to
             suppress/moved for a mistrial when, on pages 315 and
             316 of the trial transcripts, Officer Brian Myers
             misidentified the clothes the State alleged Defendant
             wore during the burglary. Specifically, Defendant
             contends “[i]t is therefore clear Officer Myers’s
             identification was material and therefore materially
             contribute to the jury’s verdict.” As such, Defendant
             argues, counsel was ineffective.

                   This claim is refuted by the record. During Mr.
             Shoa[ts’s] testimony, he identified Defendant in the
             video surveillance tape. (Ex. F at 289-90.) During
             Officer Myers’s testimony, the prosecutor initially
             showed co-defendant Ernest Smith’s clothing to
             Officer Myers by mistake. (Ex. F at 315-16.)
             Immediately following this mistake, however, the


                                           40
                prosecutor corrected his mistake and provided Officer
                Myers the correct clothing belonging to Defendant. (Ex.
                F at 316-17.) Therefore, had counsel objected and
                moved to suppress said evidence or moved for a
                mistrial, on grounds of misidentification, such motions
                would have lacked merit and been denied. Because
                Defendant has failed to establish counsel was deficient
                in this respect, Ground Thirteen is denied.

Resp. Ex. C1 at 272-73. The First DCA per curiam affirmed the trial court’s denial

without a written opinion. Resp. Ex. C4.

      To the extent that the First DCA affirmed the trial court’s denial on the

merits,20 the Court will address the claim in accordance with the deferential standard

for federal court review of state court adjudications. During cross-examination, trial

counsel questioned Officer Myers about his mistake. Resp. Ex. B3 at 318. Officer

Myers confirmed that he immediately labeled and initialed Petitioner’s clothing at the

time of his arrest, so despite his lapse in memory, he ultimately correctly identified

Petitioner’s clothing through his prior documentation. Id. Upon thorough review of the

record and the applicable law, the Court concludes that the state court’s decision to

deny Petitioner’s claims because he had not demonstrated any deficient performance

by his counsel is neither contrary to nor an unreasonable application of Strickland,

and it is not based on an unreasonable determination of the facts in light of the

evidence presented to the state court. See 28 U.S.C. § 2254(d). Ground Thirteen is due

to be denied.




      20 In looking through the appellate court’s affirmance to the circuit court’s
“relevant rationale,” the Court presumed that the appellate court “adopted the same
reasoning.” Wilson, 138 S. Ct. at 1194.

                                           41
      Ground Fourteen

      Petitioner argues that trial counsel was ineffective for failing to further

question two biased jurors during jury selection. Doc. 1 at 28-29. Petitioner raised this

issue in ground fourteen of his Rule 3.850 motion. Resp. Ex. C1 at 163. The trial court

denied the claim as follows:

                    Fourteenth, Defendant avers counsel failed to
             further inquire of two prospective jurors during voir dire.
             Specifically, Defendant identifies the jurors as
             prospective juror 22 (on pages 65-66 of the trial
             transcripts) and prospective juror 38 (on pages 180-81 of
             the trial transcripts), who stated they or a family member
             had been victims of burglary. Defendant asserts these
             two jurors actually served on his jury and rendered a
             verdict against him. Because of counsel’s failure to fully
             question jurors 22 and 38, Defendant contends his right
             to a fair trial before an impartial jury was violated.

                  The Florida Supreme Court has enunciated the
             burden a defendant holds when raising such a
             postconviction claim:

                    “The      test   for    determining      juror
                    competency is whether the juror can lay
                    aside any bias or prejudice and render his
                    verdict solely upon the evidence presented
                    and the instructions on the law given to
                    him by the court.” Lusk v. State, 446 So.
                    2d 1038, 1041 (Fla. 1984) (citing Singer v.
                    State, 109 So. 2d 7, 24 (Fla. 1959)). When a
                    party seeks to strike a potential juror for
                    cause, the trial court must allow the strike
                    when “there is basis for any reasonable
                    doubt” that the juror had “that state of mind
                    which w[ould] enable him to render an
                    impartial verdict based solely on the evidence
                    submitted and the law announced at the
                    trial.” Singer, 109 So. 2d at 23-24; see also
                    Ault v. State, 866 So. 2d 674, 683 (Fla. 2003)
                    (same). Courts have held that ambiguities or


                                           42
      uncertainties about a juror’s impartiality
      should be resolved in favor of excusing the
      juror. See Cottrell v. State, 930 So. 2d 827,
      829 (Fla. 4th DCA 2006) (quoting Huber v.
      State, 669 So. 2d 1079, 1081 (Fla. 4th DCA
      1996) (“This court has held that it is error
      not to grant a challenge for cause when there
      is a basis for any reasonable doubt as to the
      juror’s ability to render an impartial verdict,
      and that close cases should be resolved in
      favor of excusing the juror rather than
      leaving doubt.”)); Smith v. State, 907 So. 2d
      582, 585 (Fla. 5th DCA 2005) (same).

Carratelli v. State, 961 So. 2d 312, 318 (Fla. 2007).

       This Court finds Defendant has failed to fulfill his
postconviction burdens of establishing juror 22 and juror
38 were “actually biased” against Defendant, such that
Defendant’s conviction should be reversed and he should
be granted postconviction relief. Juror number 22 did
indicate his parents were the victims of a home invasion
robbery. (Ex. F at 65-66, 137.) However, the prosecutor
later questioned juror number 22, specifically asking if he
“[w]ould be able to put that experience and what [he
knew] concerning that case aside and be fair and
impartial in this case.” (Ex. F at 137.) In response, juror
number 22 responded he would be able to be fair and
impartial in hearing Defendant’s case. (Ex. F at 137.)

      Later during voir dire, the prosecutor asked the
prospective jurors if there was anybody who had “been a
victim of a burglary that [thought] this isn’t the case for
them.” (Ex. F at 180.) The record indicates no prospective
juror, including jurors 22 and 38, rose his/her hand. (Ex.
F at 180.) Upon further questioning, juror 38 merely
acknowledged his vehicle had been broken into; he did not
state that because of this experience, he would not be fair
and impartial in adjudicating Defendant’s case. (Ex. F at
180-81.) Indeed, all the jurors, including juror 38,
immediately stated they agreed to follow the law. (Ex. F
at 182.) Through their responses to subsequent
questioning, this Court finds both juror 22 and juror 38



                            43
             were rehabilitated, such that they were fair and impartial
             arbiters of Defendant’s case.

                    Moreover, this Court finds Defendant has failed to
             fulfill his burden of establishing prejudice under
             Strickland. As noted supra, postconviction relief is not
             warranted based on “mere speculation.” Crain, 78 So. 3d
             at 1038. See Davis, 736 So. 2d at 1159 (holding defendant
             cannot prevail in postconviction context on basis of
             “tenuous speculation”). Indeed, a defendant may not
             prevail on “speculative, attenuated, and too fanciful”
             reasoning in seeking to demonstrate prejudice. Brown,
             827 So. 2d at 1056. Here, this Court finds Defendant’s
             assertions of prejudice are based upon purely speculative
             reasoning: Defendant seeks to argue that because the
             two jurors were victims of burglary or had family
             members who had been, they were automatically biased
             against Defendant and would not be fair in hearing his
             case. In light of the foregoing and the record before it, this
             Court finds Defendant is not entitled to postconviction
             relief and Ground Fourteen is denied.

Resp. Ex. C1 at 273-75. The First DCA per curiam affirmed the trial court’s denial

without a written opinion. Resp. Ex. C4.

      To the extent that the First DCA affirmed the trial court’s denial on the

merits,21 the Court will address the claim in accordance with the deferential standard

for federal court review of state court adjudications. Although a juror may make initial

statements during voir dire suggesting potential bias, subsequent responses may

establish that the juror can be impartial, especially when combined with appropriate

court instructions to the venire. See Bell v. United States, 351 F. App’x 357, 359 (11th

Cir. 2009) (holding the petitioner did not show that juror was actually biased, and



      21 In looking through the appellate court’s affirmance to the circuit court’s
“relevant rationale,” the Court presumes that the appellate court “adopted the same
reasoning.” Wilson, 138 S. Ct. at 1194.

                                           44
thus, counsel was not deficient for failing to strike juror). “Assessing jurors during voir

dire also requires an evaluation of demeanor and credibility. Review of counsel’s

performance is highly deferential in any case, but the case for deference is even greater

when counsel is evaluating credibility.” Id. at 360.

      Here, despite their experience with similar crimes, juror 22 and juror 38

confirmed that they could put that experience aside and be fair and impartial in

Petitioner’s case. Resp. Ex. B2 at 137, 179-82. Thus, upon thorough review of the

record and the applicable law, the Court concludes that the state court’s decision to

deny Petitioner’s claims is neither contrary to nor an unreasonable application of

Strickland, and it is not based on an unreasonable determination of the facts in light

of the evidence presented to the state court. See 28 U.S.C. § 2254(d). Ground Fourteen

is due to be denied.

      Ground Fifteen

      Petitioner asserts that trial counsel was ineffective for failing to file a

motion for mistrial because the weight of the evidence did not support a

conviction for armed burglary. Doc. 1 at 30. According to Petitioner, the state

did not present any physical or eyewitness testimony that Petitioner was in

possession of a firearm.

      Petitioner raised this claim as ground fifteen of his Rule 3.850 motion.

Resp. Ex. C1 at 165-67. The trial court denied the claim as follows:

                   Finally, Defendant argues counsel should have
             objected or moved for a mistrial by arguing the weight of
             the evidence did not support a conviction for Armed
             Burglary. Specifically, Defendant takes issue with Ms.


                                            45
             Adona’s testimony describing her DNA findings
             regarding the firearm at the crime scene. This Court
             adopts its reasoning denying Ground Ten, and adopts it
             herein. Further, in this argument, this Court finds
             Defendant is seeking to challenge the sufficiency of the
             evidence presented against him to prove he committed
             Armed Burglary, couched in terms of ineffective
             assistance of trial counsel. This Court finds such a claim
             is procedurally barred because it is not cognizable in the
             instant postconviction motion. See Johnson, 985 So. 2d
             at 1215; Betts, 792 So. 2d at 590; Jackson, 640 So. 2d at
             1174. Accordingly, Ground Fifteen is denied.

Resp. Ex. C1 at 275-76. The First DCA per curiam affirmed the trial court’s denial

without a written opinion. Resp. Ex. C4.

      To the extent that the First DCA affirmed the trial court’s denial on the

merits,22 the Court will address the claim in accordance with the deferential standard

for federal court review of state court adjudications. Here, the prosecutor argued that

Petitioner committed an armed burglary because he and/or a co-defendant entered the

home with a firearm or armed themselves while in the home. Resp. Ex. B4 at 423.

Evidence supported the state’s position that the victim’s firearm was moved during

the burglary and a second firearm was found in the victim’s backyard. As such, upon

thorough review of the record and the applicable law, the Court concludes that the

state court’s decision is neither contrary to nor an unreasonable application of

Strickland, and is not based on an unreasonable determination of the facts in light of

the evidence presented to the state court. See 28 U.S.C. § 2254(d). Ground Fifteen is




      22 In looking through the appellate court’s affirmance to the circuit court’s
“relevant rationale,” the Court presumed that the appellate court “adopted the same
reasoning.” Wilson, 138 S. Ct. at 1194.

                                           46
due to be denied.

      Ground Sixteen

      Petitioner alleges that the trial court erred in sentencing Petitioner for armed

burglary because the jury did not make a special finding that Petitioner actually

possessed a firearm. Doc. 1 at 32. Petitioner appears to argue that the jury was

required to make such a finding pursuant to section 775.087(2), Florida Statutes,

before Petitioner could be sentenced for armed burglary. Id. As such, Petitioner argues

that this sentencing error is in violation of the principles outlined in Apprendi v. New

Jersey, 530 U.S. 466 (2000).

      Respondents initially assert that Petitioner failed to exhaust this claim because

Petitioner failed to object to the jury instructions and verdict form during trial. Resp.

at 50-54. The Court disagrees. Although Respondents correctly note that Petitioner

did not object to the verdict form and instructions, the record reveals that Petitioner,

through appellate counsel, raised this issue in a motion to correct sentencing error

under Florida Rule of Criminal Procedure 3.800(b)(2) prior to filing his initial brief on

direct appeal. Resp. Ex. B5 at 4. The trial court denied the claim as follows:

                   In the instant Motion Defendant alleges that
             because he was convicted under a principal theory of
             prosecution, the trial court erred in sentencing him to
             twenty-five years incarceration on the basis of being
             “armed” during the course of the burglary. Specifically,
             Defendant argues that given the principal theory of
             prosecution, the jury’s finding that he was “armed with
             a firearm during the commission of the offense,” does
             not reflect a finding that he actually or personally
             possessed a firearm during the commission of the
             offense. Thus, according to Defendant, his conviction
             should have been treated as the second-degree felony


                                           47
of unarmed burglary to a dwelling for sentencing
purposes. As such, Defendant also argues his scoresheet
was incorrect in that his maximum sentence should
have been fifteen years for unarmed burglary of a
dwelling, and his maximum sentence was erroneously
increased in violation of Apprendi v. New Jersey, 530
U.S. 466 (2000).

       In support of his position, Defendant presents a
two-fold argument. First, he states that actual possession
of a firearm is not required to sustain a conviction for
armed burglary or a conviction for armed robbery (i.e., a
conviction for either offense may be sustained on a
principal theory of prosecution). See State v. Retalic, 902
So. 2d 315, 316 (Fla. 2d DCA 1998) (armed burglary);
Powell v. State, 724 So. 2d 1207, 1207 (Fla. 5th DCA
2005) (armed burglary); Jones v. State, 648 So. 2d 1210,
1211 (Fla. 4th DCA 1995) (armed robbery); Stripling v.
State, 645 So. 2d 589, 590 (Fla. 3d DCA 1994) (armed
robbery).     Second,     he     compares     the    firearm
reclassification statute, section 775.087(1) - the
application of which requires proof of actual or personal
possession of a firearm - to the robbery “reclassification”
statute, section 8l2.l3(2)(a), and argues that the statutory
construction and reasoning in the case law is similar
enough to conclude that section 8 l 2.13(2)(a) also requires
proof of actual or personal possession of the firearm.
Compare State v. Rodriguez, 602 So. 2d 1270 (Fla. 1992 ),
Robins v. State, 602 So. 2d 1 272 (Fla. 1992), Willingham v.
State, 541 So. 2d 1240 (Fla. 2d DCA 1989), Ngai v. State,
556 So. 2d 1130 (Fla. 3d DCA 989), and Postell v. State,
383 So. 2d 1159 , 1162 (Fla. 3d DCA 1980), with State v.
Burris, 875 So. 2d 408 (Fla. 2004). Defendant then
concludes that because an armed robbery conviction can
be sustained on a principal theory but only “reclassified”
on the basis of being “armed” during the commission of
the robbery upon a finding of actual possession of a
firearm, the same must be true when simple burglary is
“reclassified” to armed burglary under section
810.02(2)(b).

     Defendant’s argument fails because his conviction
was not actually reclassified from simple burglary to
armed burglary pursuant to the general enhancement


                            48
statute, section 775.087(1); rather, the offense with
which Defendant was originally charged and ultimately
convicted was Armed Burglary as provided in section
810.02(2)(b), a first-degree felony offense punishable by
life. Defendant was sentenced pursuant only to section
810.02(2)(b), which itself provides for a statutory
maximum sentence of life incarceration. See §
810.02(2)(b), Fla. Stat. (2011). Thus, Defendant’s
conviction for Armed Burglary was not a true
reclassification based on the use of a firearm as
reclassification is understood in section 775.087(1).

        Moreover, Defendant does not sufficiently explain
how the same statutory provision can be interpreted one
way for purposes of conviction and a different way for
purposes of sentencing. He acknowledges that it is well
settled that a conviction under section 810.02(2)(b) can
be sustained based on a principal theory. See Retalic, 902
So. 2d at 316; Pow ell, 724 So. 2d at 1207. However, he urges
this Court to adopt the position that, although he was
properly convicted as a principal of Armed Burglary in
violation of section 810.02(2)(6), he was improperly
sentenced under that same statutory provision because, for
sentencing purposes only, section 810.02(2)(b) should be
construed as requiring proof of actual or personal possession
of a firearm. Defendant has presented no precedent, binding
or otherwise, which conclusively states that proof of actual
possession of a firearm is required to sentence a defendant
under section 810.02(2)(b). Instead, he attempts to
analogize the felony reclassification for use of a firearm
under section 775.087(1) with the “reclassification” of
simple robbery to armed robbery under section 812.13(2)(a),
and then extrapolate this comparison to the
“reclassification” of simple burglary to armed burglary
under section 810.02(2)(b). Such analogy is flawed because,
as stated supra, armed burglary is not actually a true
reclassification of simple burglary and because he has not
offered precedential support for the proposition that the
same statutory provision can be interpreted differently for
the purposes of conviction and sentencing. In the absence of
controlling authority, this Court declines to grant
Defendant’s requested relief.




                             49
Resp. Ex. B5 at 25-28. Petitioner, with the help of appellate counsel, challenged

the trial court’s denial on direct appeal. Resp. Ex. B7 at 11. The state filed an

answer brief arguing that Petitioner failed to preserve this issue and also

asserting that the claim was otherwise without merit. Resp. Ex. B8. In addressing

the merits, the state reiterated the trial court’s denial by arguing that Petitioner

was convicted and sentenced pursuant to section 810.02(2)(b), which does not

require a specific finding of actual possession. Id. at 11. Petitioner filed a reply

brief. Resp. Ex. B9. The First DCA per curiam affirmed Petitioner’s judgment and

convictions without a written opinion. Resp. Ex. B10.

      In the event the state appellate court did adjudicate this claim on the merits,

the state court’s decision is entitled to deference. Petitioner’s conviction for armed

burglary on a principal theory was proper because the crime is “not dependent of proof

of . . . actual possession of . . . [a] gun.” State v. Retalic, 902 So. 2d 315, 316 (Fla. 5th

DCA 2005). Likewise, Petitioner’s armed burglary conviction was not subject to

reclassification under section 775.087, because the use of a firearm or weapon was an

essential element of the offense. § 775.087(1), Fla. Stat. (precluding reclassification if

the “use of a weapon or firearm is an essential element” of the offense). Accordingly,

after a review of the record and the applicable law, the Court concludes that the state

court’s adjudication of this claim was not contrary to clearly established federal law

and did not involve an unreasonable application of clearly established federal law. Nor

was the state court’s adjudication based on an unreasonable determination of the facts




                                             50
in light of the evidence presented in the state court proceedings. Ground Sixteen is

due to be denied.

      Ground Seventeen

      Petitioner alleges that the state committed a “fraud upon the court” when the

prosecutor, during opening statements, erroneously told the jury that Shoats had

already been convicted of the same charges for which Petitioner was on trial. Doc. 1 at

35. According to Petitioner, he recently discovered that Shoats was not adjudicated

guilty of the crimes until after Petitioner’s trial. He alleges that this false

representation to the jury constituted a manifest injustice that violated his due process

rights. He also appears to claim that trial counsel was ineffective for failing to discover

this evidence and present it during trial.

      Petitioner admits that he did not raise this claim in state court, and thus,

acknowledges that it is unexhausted and procedurally defaulted. Id. at 35. He,

however, attempts to overcome this procedural bar by claiming that a fundamental

miscarriage of justice will result if this claim is not addressed on the merits. Id.

      A petitioner may obtain review of the merits of a procedurally barred claim to

remedy a fundamental miscarriage of justice if he satisfies the actual innocence

“gateway” established in Schlup, 513 U.S. at 298. “The ‘Schlup gateway’ is meant to

prevent a constitutional error at trial from causing a ‘miscarriage of justice’ and ‘the

conviction of one who is actually innocent.’” Kuenzel v. Comm’r, Ala. Dep’t of Corr.,

690 F.3d 1311, 1314 (11th Cir. 2012) (per curiam) (quoting Schlup, 513 U.S. at 324);

see Johnson v. Alabama, 256 F.3d 1156, 1171 (11th Cir. 2001) (citations omitted)



                                             51
(recognizing that the fundamental miscarriage of justice exception is only available in

extraordinary cases upon a showing of “actual innocence” rather than mere “legal

innocence”). “To meet this standard, a petitioner must ‘show that it is more likely than

not that no reasonable juror would have convicted him’ of the underlying offense.”

Johnson v. Alabama, 256 F.3d 1156, 1171 (11th Cir. 2001) (quoting Schlup v. Delo,

513 U.S. 298, 327 (1995)). Additionally, “‘[t]o be credible,’ a claim of actual innocence

must be based on reliable evidence not presented at trial.” Calderon v. Thompson, 523

U.S. 538, 559 (1998) (quoting Schlup, 513 U.S. at 324). With the rarity of such

evidence, in most cases, allegations of actual innocence are ultimately summarily

rejected. Schlup, 513 U.S. at 324.

      Petitioner is correct that, as previously mentioned by the Court, Shoats did not

enter his pleas of guilty to the offenses until after Petitioner’s trial. However, while

the prosecutor misstated this fact during his opening arguments, the Court cannot

find that this error alone constitutes “new reliable evidence” that demonstrates no

reasonable juror would have found Petitioner guilty. Indeed, when Shoats testified

during Petitioner’s trial, he explained that he had been charged with the same offenses

as those for which Petitioner was on trial (Resp. Ex. B3 at 287), and he did not state

that he had been convicted of the offenses at that time (id. at 236-309). Regardless,

Shoats admitted to committing the armed burglary and explained that Petitioner also

participated in the crime. Id. The Court finds that this is not an “extraordinary” case

under the Schlup standard. As such, this claim is unexhausted and procedurally

defaulted. Petitioner has failed to show either cause and prejudice from the default, or



                                           52
that a fundamental miscarriage of justice will result if the claim is not addressed on

the merits. Therefore, he is not entitled to federal review of this claim. Ground

Seventeen is due to be denied.

      Accordingly, it is

      ORDERED AND ADJUDGED:

      1.     The Petition (Doc. 1) is DENIED and this case is DISMISSED WITH

PREJUDICE.

      2.     The Clerk shall enter judgment dismissing this case with prejudice,

terminate any pending motions, and close the file.

      3.     If Petitioner appeals this denial, the Court denies a certificate of

appealability. Because this Court has determined that a certificate of appealability is

not warranted, the Clerk shall terminate from the pending motions report any motion

to proceed on appeal as a pauper that may be filed in this case. Such termination shall

serve as a denial of the motion.23




      23 The Court should issue a certificate of appealability only if the Petitioner
makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §
2253(c)(2). To make this substantial showing, Petitioner “must demonstrate that
reasonable jurists would find the district court’s assessment of the constitutional
claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quoting
Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues presented were
‘adequate to deserve encouragement to proceed further.’” Miller-El v. Cockrell, 537
U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)).
Here, after consideration of the record as a whole, the Court will deny a certificate of
appealability.

                                          53
        DONE AND ORDERED at Jacksonville, Florida, this 15th day of May, 2019.




                                                TIMOTHY J. CORRIGAN
                                                United States District Judge




Jax-7

C:      Jonathan Christopher Bell, #J35129
        Michael Brent McDermott, Esq.




                                        54
